13-4806
    Li v. Lynch
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A200 911 398
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of February , two thousand sixteen.

    PRESENT:
             DENNIS JACOBS,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    LIAN ZHONG LI,
             Petitioner,

                  v.                                                 13-4806
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Zhou Wang, New York, New York.

    FOR RESPONDENT:                      Stuart F. Delery, Assistant Attorney
                                         General; Paul Fiorino, Senior
                                         Litigation Counsel; Judith R.
                                         O’Sullivan, Trial Attorney, Office
                                         of Immigration Litigation, United
                              States Department of Justice,
                              Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Lian Zhong Li, a native and citizen of the

People’s Republic of China, seeks review of a November 29, 2013,

decision of the BIA affirming a May 7, 2012, decision of an

Immigration Judge (“IJ”) denying Li’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    In re Lian Zhong Li, No. A200 911 398 (B.I.A.

Nov. 29, 2013), aff’g No. A200 911 398 (Immig. Ct. N.Y. City

May 7, 2012).      We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).    The   applicable     standards   of    review   are   well

established.       8 U.S.C.   § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).      The agency may,

“[c]onsidering the totality of the circumstances,” base a

                                 2
credibility finding on an asylum applicant’s demeanor, and

inconsistencies in his statements and other record evidence

“without regard to whether” they go “to the heart of the

applicant’s claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin, 534 F.3d at 163-64.        Substantial evidence supports the

agency’s determination that Li was not credible as to his claim

that he suffered persecution on account of his resistance to

the family planning officials who allegedly forced his wife to

undergo an abortion.

      The agency reasonably relied on Li’s demeanor, noting that

Li gave the impression that his testimony was memorized and that

he was unable to answer simple questions consistently when the

questions    deviated    from     his   script.     See      8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

81 n.1 (2d Cir. 2005).     The agency’s findings regarding Li’s

demeanor and its overall determination that he was not credible

are   bolstered   by   record   inconsistencies   related    to   Li’s

testimony about when his wife had her intrauterine device

(“IUD”) removed, how long it took her to become pregnant, when

they discovered that she was pregnant, and how long she was

pregnant prior to the termination of the pregnancy.         See Li Hua


                                  3
Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006);

see also Xiu Xia Lin, 534 F.3d at 165-66.             Having questioned

Li’s credibility, the agency reasonably relied further on his

failure   to   provide    credible       evidence    rehabilitating   his

testimony.     See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).

    Given the IJ’s findings concerning Li’s demeanor, the

inconsistency     of     his    testimony,     and    the   absence    of

corroboration, the agency’s adverse credibility determination

is supported by substantial evidence and is dispositive of Li’s

claims for asylum, withholding of removal, and CAT relief.            See

8 U.S.C. § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).         We do not review the BIA’s denial of

Li’s due process claim because he did not raise it in his brief

to this Court.

    For the foregoing reasons, the petition for review is

DENIED.



                                  FOR THE COURT:
                                  Catherine O=Hagan Wolfe, Clerk




                                     4